MEMORANDUM OF UNDERSTANDING (MOU)

AGREEIMENT OF COLLATERAL SECURITY

Between:

1. JS NEOPLANT CO. LTD(Hong Kong)
Whose registered address: Hong Kong: NT047 Bright Way,
Tower. No. 33 Mong Kok Road, Kowloon, (Hong Kong)
Mr. Chil Sik Kim /Managing Director
E-mail: jsneoplant@gmail.com , website:www.jsneoplant.com
Tel:0082--10--2191--6386

“The Project Loan Lender Company & EPC&F Contractor” hereinafter
referred to as “JSCL”

AND

2. LA MINIERE DU MANIEMA SARL.(MIMA),

Whose registered address:Av.Luhaka No..2,1 Rue ,Quartier Funa,
Kinshasa City,

Democratic Republic of Congo.

Hon.Koloso Sumaili Matembela/Gerant(Chairman)
Email:kosmat135@ yahoo. fr

Telephone Number:+243 812 405 787 & +243 859 387 319

“The Project Loan Borrower is LA MINIERE DU MANIEMA SARL and

Project Developer” hereinafter referred to as “MIMA”

NOW THIS MEMORANDUM OF UNDERSTANDING WITNESSETH AS FOLLOWS:

1.DESCRIPTION GF THE PROJECT:

1.1.The project consists of 36 Projects on
EPC&F(Engineering,Procuration, Construction & Finance).

The Loan applied for is the sum USD15Billion(Fifteen Billion Untedy,
States Dollars Only) cf

Bh
in accordance with the Project Application Letter and approved by
JS NEOPLANT CO LTD Dated: 22" July 2016.

® The Competent Government Authority:

a) Ministre des Ressources Hydrauliques et Electricite,Adresse:
Boulevard du 30 Juin immeubie REGIDESO,
15eme,Niveau, Kinshasa/Gombe,Democratic Republic of Congo.
b) Ministre de l'Arménagement du Territoire, Urbanisme et
habitat. Address: 30,
Avenue Colonel Lukusa, Kinshasa/Gornbe, Dernocratic Repubiic
of Congo.
c) Ministere Des Mine,3eme Niveau,immeuble
Gecamines,Boulevard 30 Juin,Kinshasa-Gombe,
Democratic Republic of Congo.
d) Ministere Des Transports et Voies de
Communication,Boulevard du 30 Juin,Kinshasa/Gombe,
Democratic Republic of Congo.

e) Ministere De Agriculture, Péche et Elevage,
Boulevard du 30 Juin, Kinshasa/Gombe,Democratic Republic of
Congo.

f) Ministere De Industrie,Avenue LUBEFU
n°4744,Kinshasa/Gombe
Democratic Republic of Congo.

g) Ministere De Enseignement Primaire, Secondaire et
Professionnel, :

Croisement avenues des Cliniques et Batetela, Kinshasa/Gombe,

Democratic Republic of Congo.

h) Ministere Du Enseignement Supérieur et Universitaire,10, av.
des Forces Armées,
(ex. Haut Commandement) Kinshase/Gombes)5

Democratic Republic of Congo. —

i)Ministere De Santé Publique,3410, Boulevard du 30
Juin, Kinshasa/Gombe,

Democratic Republic of Congo.

j) Ministere Du Poste, Téléphones et Télécommunications,4484,
av. de la Démocratie (ex. des Huileries),Kinshasa/Gombe
Téléphone : (+243)995000040 / 990903129

Emaii :

k) Ministere De Environnement, Conservation de la Nature et
Tourisme

15, av. Papa Iléo (ex. des Cliniques)
Kinshasa/Gombe
Téléphone : (+243)817005004

i) Ministere De Finances
Bld du 30 Juin, Kinshasa/Gombe
Téléphone : (+243)818889990
Email : minfinrdc@micronet.cd
Site web :

m) Ministere De Information, Communication et Media

Av. TABU LEY n0 83
Commune de la Gombe

Email : mincomedia.rdc@gmail.com

Project Developer: Hon.Koloso Sumaili
Matembela/Gerant(Chairman).
Collateral Guarantor: *  Hon.Koloso Sumaili

Matembeia/Gerani(Chairman),
LA MINIERE DU MANIEMA SARL.(MIMA),

Av.iuhaka No..2,1 Rue ,Quartier Funa,
Kinshasa City,

Democratic Republic of Congo.
Email:kosmat135 @yahoo.fr
Telephone Nurmber:+243 812 405 787 &

+243 859 38/319 LS
Project Location in detail: The Project Integre Punia-Lubutu is situated in the
Province of Maniema.

Maniema is one of 26 provinces of the Democratic Republic of the

Congo. Its capital is Kindu.

Province du Maniema is a first-order administrative division and is located in
Maniema, Democratic Republic of the Congo with a population of 3Million+
habitants. The estimate terrain elevation above sea jevei is 496 metres. Variant
forms of spelling for Province du Maniema or in other languages: Sous-Région
du Maniema, Maniema, Province du Maniema

Maniema borders the provinces of Kasai-Oriental to the west, Tshopo to the
north, North Kivu and South Kivu to the east, and Tanganyika and Lomami to
the south.

Mining is the main industry in the province and the following are
mined:, copper, goid, Diamonds,Precious

alt Caccitarite Winlfranmy

stones, cobait,Cassiterite, Wolframite,etc
Latitude: -2°55'0.01"
Longitude: 25°55'0.01"

Project of Projet Integre Punia-Lubutu will be undertaken in 4 Territories of the
Province of Maniema and mainly:
Punia Territory,
Lubutu Territory,
Kailo Territory,
&
Kibombo Territory.

The other part of the Project will be undertaken in the South Kivu Province
where a Port will be build in the Lake Tanganyika.

The other part of the Project wiil be to build an Housing Estate Estate in
Kinshasa Province and specifically in Menkao.

Other parts of the Projects wiil be to build Infrastructure to link the 4
Territories and linking the Province to neighboring Provinces by road, River), p

Transport, Dredging of the Rivers,Airports, Airstrips,etc LL

@) Total investment :USD 15 Billion.

Expected Construction Schedule year: 2017 to 2020
Kind of Collateral Security: 7 Gold Mining Concessions.Mine
Concessions Numbers:

©©

1. No.5320 has 460 Carres or 39097.7
Hectares.

2. No:5321 has 349 Carre or
29663.22S5Hectares.

3. No.5323 has 460 Carre or 39097.7

Hectares.

4. No.46/0 has 400 Carre or 33998
Hectares. ;

5. No.46/3 has 249 Carre or 21163.755
Hectares.

6. No.4671 has 256 Carre or 21/58./2.
Hectares.

7, No.5322 has 414 Carre or 35187,93
Hectares.

2.LOAN INTEREST RATE:

2.1 The parties to this Agreement agree that the interest rate for the
aforementioned loan is agreed at LIBOR+3.5% + with Spread + CPI
indexation+ Taxes Holiday for 10 years + Minimum Revenue

2.2 The interest rate above is applied to the loan principle at
completion date of the Projet integre Punia-Lubutu

after the 3 Years Moratorium. Project Financing Terms for 13
Years. Maximum. Project Financing Moratorium for 3 years.
Reimbursement Schedule for 10 years

2.3. The interest Rate for event of defaults, arrears and overdue
repayments shall be applied for the rate of IMF of the World Bank
Group at that time and shail be applied by the Lender.

3. TERM OF THE LOAN PROGRAM:

3.1 The Loan is signed for 13 years maximum, from the date of
commencement to build the aforesaid project on the basis of the
EPC&F Contract between the Lender and Borrower.(Grace day
within 3 years (three years) Maximum + Loan Reimbasemeny y

Schedule within 10 years (ten years Maximum) a

3.1.1. Project Financing Program

3.4.1. Project Loan Sum of USD 15 Billion (Fifteen Billion United States
Dollars Only)

3.4.2. Project Loan Period for 13 years
3.4.3. Project Loan Grace Day for 3 years
3.4.4. Project Loan Reimbursement for 10 Years

3.4.5. Interest Rate for LIBOR+ 3.5% with Spread + CP! Indexation++
Taxes Holiday for 10 years + Minimum Revenue Guarantee.

4. GRACE PERIOD FOR PROJECT LOAN PROGRAM:

4.1. The Project Loan Borrower and the Project Loan Lender agree that
the Grace period within 3 years (three years) maximum during
construction period only. Therefore, the repayment period of the
joan principal at interest is set for 10 (Ten) years maximum.

4.2. All disbursement for All Project Loan Sum shall be legally monitored
by Accountant of SPV of JSCL

4.3 If the Construction tenure shall be shortened than contracted,
Grace Day shali be construed to end the day ine construction of
the entire project is fully completed. If it shall be extended than
contracted, Penalty interest rate is subject to be applied for the
penalty rate of iMF of the World Bank Group.

4.4. After Completing the Construction, the Lender will operate the
Facilities for the period of 30 Years(Thirty Years) Renewable. In this
arrangement the Operator of the built Facilities and who is JS
NEOPLANT CO. LTD(Hong Kong) “JSCL” will receive 70% of Shares
from LA MINIERE DU MANIEMA SARL.(MIMA).

LA MINIERE DU MANIEMA SARL.(MIMA) will retain 30% of the ,

/b

me Shares.
4 / —
f \

uy

yo

>»
5. FINANCING AND REIMBURSEMENT SCHEDULE

5.1LA MINIERE DU MANIEMA SARL.(MIMA), which has provided its 7 Gold
Mining Concessions .

Mine Concessions Numbers:

1. No.5320 has 460 Carres or 39097.7
Hectares.

2. No:5321 has 349 Carre or
29663.225Hectares. :
3. No.5323 has 460 Carre or 39097.7

Hectares.
4. No.4670 has 400 Carre or 33998 Hectares.
5. No.4673 has 249 Carre or 21163.755
Hectares.
6. No.4671 has 256 Carre or 21758.72.
Hectares.

7. No.5322 has 414 Carre or 35187.93
Hectares.

and which Tons of Reserve of 70+Tons of Gold and which translates to or a
Face Vaiue of USD 97 Billiont+. Concession has Diamonds,
Cobalt,Woframite,Coltan,Precious Metals Platine, etc,

6. PROJECT GUARANTOR

6.1 The Project Guarantor: | _Hon.Koloso Sumaili
Matembeia/Gerant(Chairman),

LA MINIERE DU MANIEMA SARL.(MIMA),
Av.Luhaka No..2,1 Rue ,Quartier Funa, Kinshasa
City,
Democratic Republic of Congo.
Email:kosmat135@yahoo.fr
Telephone Number:+243 812 405 787 & +243 859

387 319 2)

The company has given as Collateral Security 7 Gold Mining Concessions
Numbers:

1. No.5320 has 460 Carres or 39097.7
Hectares.

2. No:5321 has 349 Carre or
29663.225Hectares.

3. No.5323 has 460 Carre or 39097.7
Hectares.

4. No.4670 has 400 Carre or 33998 Hectares.

5. No.4673 has 249 Carre or 21163.755
Hectares.

6. No.4671 has 256 Carre or 21758.72.
Hectares.

7. No.5322 has 414 Carre or 35187.93
Hectares.

All the 7 Mining Concessions have Tons of Reserve of 70+Tons of Gold and
which translates to or a Face Value of USD 97 Billion+. The Concession have
also Diamonds, Cobalt, Woframite,Coltan, Precious Metals Platine, etc.

7. ORIGIN OF MATERIALS AND ENGINEERING:

7.1 Both parties accept that during construction, all materials and
engineering used will be compliant with Democratic Republic of
Congo building regulations and Revision and follow safety and
efficiency rules laid out by Democratic Republic of Congo
government.

7.2 All prequalification dossiers for each Sub-Contractor and Vendor
must be compliant with the Law of the
Democratic Republic of Congo
8. INSURANCE FOR PROJECT AND PROJECT LOAN PROGRAM

8.1 The Project Loan Lender JSCL shall appoint the insurer or insurance
groups for the Project.

8.2. All Kinds of Insurance shall be covered up to 110% of Total
Investment Currency in USD by Total Investment

Through MIMA at the beneficiary of Project Loan Provider or tendeyy,

#

9. ALL PRELIMIANRY COSTS AND EXPENDITURE:

9.1 Due Diligence costs and expenditure: All due diligence costs,
Engineering & Technology Team, Projects Financing Team, Air
Travel Tickets, Hotel Accommodation, Meals, Local Travelling
Transportation, Security Guards, Guides, Interpreters, shail be fully
accounted in the course of due diligence of project Developer, off-
site project ,negotiating all MOU—Contract by LA MINIERE DU
MANIEMA SARL.(MIMA).

9.2. All Initial Expenditure and Initial Cost of Business may be able to be
accounted into Total Project Loan Sum in case

That all preliminary costs and expenditure is legally disbursed according
to international normal accounting
Rules and customary practices for project financing Program.

9.3 All Scope of Project Costs’and Expenditure shall be confirmed in
the Project Loan Contract between Project Loan Lender and
Borrower for the Project Projet Integre Punia-Lubutu.

10. DUE DILIGENCE EACH PROJECT.

10.1. All Due Diligence Cost and Expense should be legally the account of
Borrower as hereunder:

@ Official Invitation Letter inclusive of Local Security and
Transportation

@ Meeting Agenda Draft in details

6) Entry Visa Fee in Airport.

@ Double Air Ticket in Business Class.

() Prepaid Voucher for 5 Star Hotel Accommodations and Meal.

© Medical Treatment Conformation for vaccine shot or Anti Malaria
Tablet before or during due diligence. LJ

©) Interpreter in Local —

(8) Other Fee and Charge. 4

10.2 Engineering and Technical Due Diligence

@ Surveying Engineers on off-site each project

@ Prospecting Engineers on off-site each project

2) Exploring Engineers on off-site each project

@ Chinese Engineering Fee USD150—USD200 per day for Due
Diligence each day, but Local Engineers or Engineer from Any
third countries shall be negotiable among parties.

Gall Terms and Conditions, Schedule, Location each project shall
be confirmed among parties

© Engineering Consulting Charge for Environmental Impact
Assessment (EIA), Technology Feasibility Study and Econornic
Efficiency Analysis Report shall be negotiated among project
developer or Government Authority and Engineering Consultants
each project.

@ at Applicable Standard for Project Shall be negotiable among
parties in principal.

10.3 Financier Due Diligence

@ Project Developer has already legally established Collateral
securiiy in favour of Project /Financing Contractor for this
project on EPC&F, Project Financier evaluates it within 60days.

@) Due Diligence Costs and Expense should be accounted by Project
Developer according to international Customary Practices and
Conventional Business Procedure.

@all Terms and Conditions, Schedule, Location each project shall
be confirmed among parties

11. LEGAL ATTORNEY REPRESENTATION OR ATTORNEY LAW FIRM:

11.1 The Project Developer,M/S LA MINIERE DU MANIEMA SARL.(MIMA) has
appointed and retained,

Maitre Assani Kimwanga Bin Ibrahim Akim of Juriscab Assani and
Partners,

Sendwe blvd, Imm. Mirland, Kinshasa-Kalamu,Kinshasa City,Democratic
Republic of Congo as its associated Attorney

with effect from 22” July 2016.

11.2. Legal Representation: Name: Maitre Assani Kimwanga Bin Ibrahim Aki
Name of Law Firm: Juriscab Assani and Partners.

Address: Sendwe bivd, Imm. Mirland, Kinshasa-
Kalamu

Email :cabmaitreassani@yahoo.fr
Telephone : +243 999 993 964 &
+243 817 102 237.

11.3 Lawyer Contract between Law Firm and Project Developer has already
been signed and stamped and submitted to JSCL.

11.4. All Consulting Contract among parties shall be legally validated on the
pre- conditions that Project

Developer or Government Authority legally establish collateral security
and Project Financial Facility

On EPC&F, BOT, PPP, BOOT, BOO Base each project.
11.5. Law Firm Fee and Charge snail be paid in term of Local Lawyer Law or
National Attorney Tariff.

11.5. Attorney Lawyer cannot work as Project Facilitator or Project Financing
Facilitator according to Locai Attorney Law,

Rule and regulation.
12. CPA CONSULTANT AND AUDITORS

12.1.Mr. Sylvain BERNASCONI ,
Audit Director,
KPMG Congo DRC
7th Floor, BCDC Building
Boulevard du 30 Juin,
B.P.7226,Kinshasa 1,
Democratic Republic of Congo.
Office Telephone:+ 243 990 010 020

+243 990 010 021

Mobile:+243 828 504 932
Email:syivainbernasconi@kpmg.cd ig

La

12.3. Fees shall be paid in line with United Kingdom’s Institute of Chartered
Accountants Fee Rates.

13. PROJECT FINANCING FACILITATORS.

13.1. Project Financing Consultant:Osman Said Ramadhani Kisiri,

Room No.312,3" Floor,Jubilee Exchange
Building, Mama Ngina Street,

P.O.Box 76239, Nairobi,Kenya.

Telephone: 00243 813 597 490 & 00243 .
990 565 003

Emailosman777k@giviail.com

LOCAL PARTNERS :
1.Name :Mr.Mukwamia Nyangilolo jean Louis.
Profession :Self Employed.
Address :Avenue Bolombo ,No .100,Commune De

Kinshasa,

Kinshasa City, Democratic Republic of Congo.
Telephone:+243 999 932 053
Email: jeaniouisrmukwamba@gmail.com

2. Name :Mr.Bonnet Kasongo Olango.
Profession :Seif Employed.
Address :Avenue Wombe ,No .6,Brikin,
Kinshasa City, Democratic Republic of Congo.
Telephone:+243 817267 022
Email:bkoiango@gmail.com

3. Name :Mr. Kasongo Ngoy Paul
Profession:Seif Employed,
Address : DGC, Kinshasa City,Democratic Republic of
Congo.
Telephone: +243 813 126 784
Email: pauikasongo.mali@gmail.com

4.Name :Mr. SPRENTELS MUSIANI ALBERT IS
Profession:Seif Employed

Address :Pompage , Kinshasa City, Democratic Republic
of Congo.

Telephone:+243 819 239350

Email: albertsprentels@gmail.com

13.2. Fee and Charge as per Facilitating Fee Contract between All Facilitators
and Project Developer and/or Project

Loan Borrower M/S LA MINIERE DU MANIEMA SARL.(MIMA)

The Facilitating Contract was submitted to JS NEOPLANT CO.LTD Late
July2016.

14. ENGINEERING & TECHNICAL CONSULTANTS

14.1. Engineering Consultant: Eng.Lufudu Olenga Georges,
Standard Engineering Sarl,
Av.Ruzibazi,No.18B,Commune Lemba,Kinshasa
City,
Democratic Republic of Congo.
Telephone:+243 997 741 974
+243 815 047 374
+243 898 968 156
+243 850 060 392
Emailiufudu2001 @yanoo.fr

14.2. Technical Supervisor:Eng.Jerome Mulamba Mukando,
E.C.B Sari,
Av.Baboro,No.1B Bis/C Yolo Sud,Kalamu,
Kinshasa City,
Democratic Republic of Congo.
Tel :+243 897 848 421

Email: mulambajerome@yahoo.fr

14.3. Superintendence: Eng.Shabani Musinga Juba Kitabu,

Rue a a lef

4 ty

I!

Kinshasa City,Democratic Republic of Congo.
Tel:+243 815 990 148
+243 859 606 800
Email:musinga_shabani@yahoo.fr
14.4. General Worker: Etale Kisanga Babho Richard,

Av.Lwembe,No:8,Q/32,

Kindu City,Maniema Province.

Democratic Republic Of Congo.

Tel:+243 817 354 258
Email:etalerichard@gmail.com

14.5. Sub-Contractor

14.5.1. Local Sub-Contractor: Eng.Olenga-Shulungu Booker,

Chef De Division/Reserve Strategique Gene,
Directeur De Production/Standard Engineering,
Lemba/Kinshasa City,
Democratic Republic of Congo.
Telephone:+243 815 991 339 &

+243 900 332 463

Email:oslobravo44@ gmail.com

14.5.2. Foreign Sub-Contractor:

14.6. Vendors
14.6.1. Local Vendor : Mr. Mulamba Lumangamanga Augustin,

Av.Lualaba,No.5,Punia,Q/Mangobo,Punia.
Tel:+243 810 551 183

+243 840 630 903
Email:mulamba7S7@gmailcom (f°

14.6.2. Foreign Vendor:

14.7 Project Standard in detail: All materials and engineering used will be
compliant with Democratic Republic of Congo
building regulations and Revision and follow safety and efficiency rules
laid out by
Democratic Republic of Congo government for Project Projet Integre Punia-
Lubutu.

15. INSURANCE COMPANY

15.1. Mr.Henry E.Braun,

President/Director General,

B.U.O SA/Lisungi SA.

immeuble B.U.O,

Avenue Wagenia,4847,

Gombe,Kinshasa,

Democratic Republic of Congo.

Tel:+243 820 300 623

+243 994 665 133

Email:heb@buo-rdc.com

Website:www.buo-rdc.com
15.2. Business Scope.

The above Insurance Company will offer Construction and Risk Policy and
which covers: Insurance cover for

Public Liability, Professional Indemnity, Employers Liability and other
Liability and Asset.

The Company will also offer the Political Risk and Investment Insurance.

The Company will also offer Workman’s Compensation and health if

insurance.
Plus any other insurance.

16. PROJECT FACILITATORS

16.1 All Facilitating Fees will be paid to the Account of each Individual.
16.2 Any Facilitating Fee or remuneration in favour of Facilitators shall be
legally disbursed from Total Project Loan Sum.

16.3 Facilitating Fee Contract between All Facilitators and Project Developer
and/or Project Loan Borrower

M/S LA MINIERE DU MANIEMA SARL.(MIMA), has already been legally
submitted to JSCL,

Before Project Loan Contract between lender and borrower has
commenced to negotiate all

Terms and conditions for this project.

16.3. All Fee or Charge Contract between M/S LA MINIERE DU MANIEMA
SARL.(MIMA)
and Attorney-At-Law,Facilitator,Each Engineering, Technology,
Supervisors, Superintendence, others, CPA,
Taxes Consulting and Other Consulting Contract and other preliminary
cost & Expenditure accounting
Book-keeping of Balance Sheet& P&L Sheet among the parties should be
legally submitted to JSCL
Before Project Loan Contract between fender and borrower is
commenced to negotiate ail terns and
Conditions for this project.

16.4. In case that Aff preliminary cost and expenditure for this project should be
legally recorded into A/C .No. For Initial Expenses & Initial Cost of
Business for Financial Statements
in accordance with international accounting principal.

16.5. Some Preliminary cost and expenditure shall be excluded from Total
Project Financing Sum if Accounting

Auditor or Local Law will not be agreed or accepted or it were legally /-/

disbursed or caused excessive j

expenditure to themselves.= ZL |
17. ACCOUNTING AND AUDITS METHODS:

19.1 The parties in this agreement shall accept the International Accounting
Standards and Audits as hereunder.

@ Project Loan Program up to 100% against suitable Collateral
Security

@ Standard for International Accounting Standard.

@ International Financial Reporting Standard.

® Accounting for Building & Construction with Indexation.

Gall Risk Insurance for this project.

18. RISK ASSESSMENT

18.1.Country Risk Assessment between Commercial Risk and Non-commercial
Risk:

Project Financing Application may be dismissed, dropped, rejected,
withdrawn or cancelled in the course of

Surveying, prospecting, assessing, appraising of all factors although All
application Dossier of Project Loan Program

Is perfectly submitted in case that the Analysis Report for Country Risk,
project Economic Efficiency and

Guideline for Foreign Project Loan Lender proves to be unacceptable
because of non-compliance with

Terms and Conditions of Project Loan Program as hereunder.

@) Political Risk Factors
@ Economic Risk Factors
8) International Credit Worthiness
@ Foreign Debt Reimbursing Ability and Intent
(S) Government Policy and National Codes Risks.
© Religion & Culture Risk Factors

Force Majeure Risk Factor.

18.2.During Assess and appraise of Risk of this project, any risk can cause to be
nullified for MOU—Project

Contract-Project Financing Contract or/and Project Loan Contract without EL
any written notification. /

18.3. Country Risk Assessment between Commercial Risks and Non-
commercial Risk on EPC&F, BOT or

PPP Base on conditionality:

it may be dismissed ,dropped, rejected or cancelled in the course of
surveying, prospecting, assessing,

Appraising of all factors although All application Dossier of Project Loan
Program is perfectly submitted in case

that the Analysis Report for Country Risk, Project Economic Efficiency and
Guideline for Foreign Project Loan

Lender cannot be compliance with Terms and Conditions of Project Loan
Program on EPC&F ,PPP or

BOT Base on conditionality as hereunder.

@ Financial — Delay on the loan release, delay on warranties presentation,
interest rates fluctuation, availability of credit lines.

@ Operational — From disruption to supplies and operations (construction
company bankruptcy), failures in equipment delivery, conditions of the
main access to the land of the project;

@ Human — Construction’s manpower shortage due iliness, death or
accident;

C}) Procedural — Failures of accountability, delay on licenses obtainment,
failure internal systems and controls (project management),
organization, fraud, import procedures etc.

6) Project — Risks of cost over-runs, jobs taking too long, insufficient
product or service quality (service providers), expiration of licenses;

© Technical — Insufficient product or service quality (service providers);
advances in technology (obsolete systems etc.); technical failure, start-
ups testing problems; hidden defects; incorrect procedures or materials
used due the construction or the towers assembly and connection to
the grid;

® Natural — Threats from weather (delay on construction), natural disaster
(reconstruction), accident (project delay), disease (shortage on
manpower), etc.

@ Political — From changes in tax regimes, public opinion, government{- a
policy, foreign influence, exchange rates, etc. ( Fo

19. JURISDICTION

19.1. All disputes arising between the parties related to this project shall be

governed By Hong Kong Law oniy.
The parties may seek the arbitration of the International Chamber of
Commerce of Paris under Revisions 400/500/600.

20. INDEMNITY FOR FAILURE TO PERFORM:

20.1 In consideration of the expenses already engaged by the Project
Developer to gather any information compiled

in the dossier:

Travels, noteis, public relations, government licences etc., before any
suitable collateral is legally received by JSCL

or Any Loan Provider, though there is further delay of this project
without justification by any of the parties,

No party has a right to pave a way for legally seeking compensation.

20.2 Before Project Loan Lender or Project Financier confirm or/and accept of
suitable collateral Security or/and

Financial Facility in term of Project Contract on
TEUK,EPC,EPC&F,PPP,BOT,BOOT, BLT, BET Contract Basis

Among parties, project promoter or /and project Developer or /and
Project Loan Borrower /Project Loan Guarantor

Has no any right to make request any indemnification or/and indemnity
for failure to execute Project Contract .

Or Project Loan Contract or Project Financing Contract from project Loan
Lender or Project Loan Provider

Or Creditor or any their representative.

20.3. While or/and After, Albeit Project Contractor or/and Project Financier or
/and Project Loan Lender
Conformed to accept of Collateral Security, In case that there is or/and
avy flaw or/and a disqualified
Terms and conditions or/and Verbiage of Collateral Security and Project
Developer or Project Guarantor
Should make revision or/and supplementation in no time at ay

Otherwise, project Financier has legal right to cancel to provide project
financing program.

20.4. While or/and After Project Financier is on the way to normally tranches to
deposit “ Financing Prograrn “into

SPV of JSC, if there is any flaw or/and a disqualified terms and conditions
or/and verbiage for collateral Security

discovered by Project Financier or his representative or Attorney Law
Firm or any third parties, Project Developer

or Project Promoter or Project Guarantor should make revision or/and
supplementation in no time at all.

20.4.1. Otherwise, No Party has any lawful obligation or responsibility to legally
indemnify for any other party that
Losses incurred or/and wiil cause.

20.4.2. Project Financier has legal right to cancel or withdraw “Project Contract

or Project Financing Contract
20.5 Letter of intent, MOU, Collateral Agreement, Financial Facility Protocol,
Project Contract and

Project Financing Contract among parties can be invalidated or null and
void if the parties do not

Execute same on scheduled time or /and Project Developer or Project
Promoter or Project Guarantor

Should make revision or/and supplementation in no time at ali.
20.5.1. All Losses incurred or/and will be caused shall be legally accounted of
Project Developer or/and Project Guarantor.

21.GENERAL TERMS AND CONDITION:

21.1 For the purpose of this agreement or contract, words of masculine
include the feminine and neuter and

Words of the singular include the plural and where more than one
person is included in the term “Lender” or
“Borrower” the obligations of such person shail be joint and severly

21.2. Communication and all negotiations between the parties must be made
in English language only.

21.3 Notwithstanding the performance of this contract, we hereby agree all
terms and conditions of this MOU shall

Remain in full force and effect in so far as they have not been fully
implemented or related to matters which

Follow after the performance.

22.SPECIAL PROPOSAL VEHICLE OF PROJECT CONTRACTOR AND FINANCIER.

22.1. Special Proposal Vehicle of Project Contractor
22.2. Special Proposal Vehicle(SPV) of Project Financier

22.2.1. SPV of Project Financier should be legally registered by Project Loan
Borrower or
or his lawyer in the name of Project Loan /Financing Provider in
London,UK or HK or Singapore.

22.2.2. All Costs and Expense shall be legally disbursed from Total Investment
Sum from Project Loan Borrower |
or Project Developer or His lawyer.

22.2.3. All Project Loan Sum or Project Financing Sum should be legally
deposited into A/C No. of SPV in tranches up to
100% by Project Financier and Project Loan Lender Those Loan
Contract is confirmed among parties.

22.2.4. Project Loan Amount shall be gradually deposited in principal within
Grace Day or Construction each
Project and All Double Booking shall be lawfully recorded for Income
and Disbursement by
MIMA Accounting Manager and JSC Accounting Manager of each
other respectively.

22.2.5. Disbursement for Project Loan Sum shall be legally executed into Sub-
Contractors, Vendors and
Other Fee and Charge in term of consulting Contract with VAT Bills
among parties in case that DAPI
Account Manager officially apply for SPV of JSC to Settle Bills for Fee; ,-
Charge, Normal Settlement, Zz
Commission and Others in advance.

22.2.6. In Principal, if MIMA Accounting Manager legally submits us all
disbursement applications inclusive of
Superintendence Report and VAT Bill according to Loan deposit
schedule before 60days in advance, SPV
of JSC Accounting Manager will legally disburse into each parties not
through MIMA Account No.

23.SPECIAL CONDITIONS:

23.1 This MOU will be nullified hereto from the date that any party knowingly,
intentionally, incidentally or .
Accidentally modifies, revises, fakes, forfeits, amends any word, clause,
provision without consent in
Writing between parties in this MOU.

23.2 This MOU shall be nullified in the case that the party signing and
stamping the MOU has no authority to do so.
23.3 Any fraud activity or/and attempts may be able to commit crimes
THROUGH US to:

INTERPOL, FBI, CIA, C3, US Treasury Dept., Fin CEN, SEC, Federal Reserve,
ICC Commercial Crime Services,

RCMP, New Scotland Yard, City of London Fraud Squad, Nigeria's EFCC &
ICPC, Crime Stoppers International

as well as any Law Enforcement Agency in your area.

23.4. Total Fee & Charge for Attorney Lawyer, CPA Consultant, Engineering
Consultant, Project Facilitator, Project
Financing Facilitator and Preliminary Cost and Expense should be
accounted up to 1.0% of Total Investment
each project.
23.4.1. In case that All Fee & Charge is exceeded of one({1 %) percentage of
total financing program or project loan
Sum each project, the project financing program or project loan
program may be able to call off of itself
in no time at ali.

23.4.2. In special case, Project Promoter or Project Developer may be able 2m
make request to increase or decrease all j

Fee and Charge according to international normal practice and biz rules among
parties.

In WITNESS whereof, the parties hereto have executed this (M.O.U)

Memorandum of Understanding as a Contract/ Agreement this
(c rs

day «0.0.4 dé...

READ, AGREED AND ACCEPTED BY PARTIES:

N

Dr Chil Sik Kim/ MD/ Director
M/S LA MINIERE DU MANIEMA SARL.(MIMA)
By its Gerant(Chairman):

Hon.Koloso Sumaili Matembela/Gerant(Chairman)

3.Witnessed by Maitre Assani Kimwanga Bin ibrahim Aan OS

Attorney-at-law

